                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

CYNTHIA ADVANI MARSHALL,
                   Plaintiff,
v.                                                   Case 3:20-cv-00442-DJN

JOHN MARSHALL, et al.,
                              Defendants.

                    ROBERT MARSHALL’S MOTION FOR EXTENSION
                      OF TIME TO FILE RESPONSIVE PLEADINGS

       Comes now the defendant Robert Marshall, by counsel, who is not in default and moves

the Court to grant to him an extension of time in which to file his responsive pleadings in this

suit through and until August 24, 2020. Per the Local Rules of Court for the Eastern District of

Virginia, Civil Rule 7(F)(2)(b) a memorandum is not required to be submitted with this motion,

and therefore a memorandum is not submitted in light of the plaintiff’s counsel’s consent to entry

of an order granting this motion.

                                                             ROBERT MARSHALL,


                                                             by__/s/ _______________
S. Keith Barker, Esq.
Virginia State Bar No. 19513
Attorney for Robert Marshall
S. Keith Barker, P.C.
4908 Dominion Boulevard, Suite K
Glen Allen, Virginia 23060
Telephone: 804-934-0550
Fax: 804-346-5338
keithbarker@richmondlaw.net


                                    CERTIFICATE OF SERVICE

       I hereby certify that on July 10, 2020, I electronically filed the foregoing pleading with
the Clerk of Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to the following:



                                                                                                    1
Victor M. Glasberg, Esq.
Virginia State Bar No. 16184
Bernadette E. Valdellon, pro hac vice pending
Attorney for Cynthia Advani Marshall
Victor M. Glasberg & Associates
121 S. Columbus Street
Alexandria, VA 22314
Telephone 703-684-1100
Fax: 703-684-1104
vmg@robinhoodesq.com
bev@robinhoodesq.com


                                           _______/s/_S. Keith Barker, Esq.




                                                                              2
